Title: To Thomas Jefferson from Isaac Story, 8 February 1805
From: Story, Isaac
To: Jefferson, Thomas


                                                
                            Most respected Sir,
                            Marblehead, Feby. 8, 1805.
                        

                        Permit me to inclose the Centinel of Wednesday last, that you may take suitable measures for bringing Mr. Hulbert of Sheffield to condign punishment. I ever considered it as a branch of wisdom in you to pretermit common Newspapers squibs. But when a man brings forward in the house of  Representatives a set of the most flagitious charges, should he not be called to a solemn account, and made to suffer in the severest manner?
                  I think it will operate to your injury, if you should connive at, and pass by these grossest of all Calumnies. But I desist, for it would be high presumption in me to recommend. I therefore conclude with subscribing myself with the deepest veneration, your most obedient and most humble servant,
                        
                            Isaac Story
                     
                        
                    